Case 5:20-cv-01626-SMH-MLH Document 19 Filed 02/23/21 Page 1 of 1 PageID #: 91




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 NAKISHA JACKSON                                   CIVIL ACTION NO. 20-1626

 VERSUS                                            JUDGE S. MAURICE HICKS, JR.

 KRISTY WILSON                                     MAGISTRATE JUDGE HORNSBY

                                         JUDGMENT

         Based on the foregoing Memorandum Ruling,

         IT IS ORDERED that Jackson’s claims against Wilson be DISMISSED WITH

 PREJUDICE.

         IT IS FURTHER ORDERED that Jackson’s Motion for Miscellaneous Relief

 (Record Document 16) is DENIED as frivolous.

         IT IS FURTHER ORDERED that Jackson is barred from filing motions for

 reconsideration in this matter without first filing in the record a motion for leave to which

 the proposed pleading must be attached.

         IT IS FURTHER ORDERED that Jackson is to have no more email

 communications with the Court except for sending courtesy copies of the pleadings she

 has filed in the record. Jackson’s failure to comply with these orders will subject her to

 further sanctions.

         The Clerk of Court is instructed to close this case.

         THUS DONE AND SIGNED in Shreveport, Louisiana this 23rd day of February,

 2021.
